United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
U.S. GEOLOGICAL SURVEY, Lafayette, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1730
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 20, 2011 appellant filed a timely appeal from March 10 and July 12, 2011 merit
decisions of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation for refusing suitable work. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation on the
grounds that he refused an offer of suitable work under 5 U.S.C. § 8106(c).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 12, 2010 appellant, then a 73-year-old laborer, filed a claim alleging that on
April 5, 2010 he sustained pain and swelling in the left groin in the performance of duty. He
stopped work on April 7, 2010. OWCP accepted the claim for a bilateral inguinal hernia without
obstruction or gangrene. On April 13, 2010 appellant underwent a left inguinal hernia repair and
on August 25, 2010 he underwent a right hernia repair. OWCP paid him compensation for total
disability beginning May 24, 2010.
By letter dated September 8, 2010, OWCP requested that Dr. Eric Amy, an attending
Board-certified surgeon, address whether appellant could work full time and provide a narrative
report discussing his current condition and any resulting disability. In response, Dr. Amy
indicated by checkmark that appellant could return to restricted duty with permanent restrictions.
In a work restriction evaluation dated September 30, 2010, Dr. Amy found that he could not
perform his usual employment but could work full time with restrictions of no lifting, pushing or
pulling over 20 pounds. In response to the question of whether appellant had other conditions to
consider prior to identifying a position, he stated, “Yes, [appellant] has a pulmonary condition
[for] which he sees another physician.”
On October 19, 2010 the employing establishment offered appellant a position as a
modified laborer working eight hours per day in an office lifting, pushing and pulling no more
than 10 pounds.
By letter dated November 29, 2010, OWCP notified appellant of its determination that
the offered position was suitable. It provided him 30 days to accept the position or provide a
written explanation for his refusal. OWCP advised appellant that, if he did not accept the offered
position and it did not find his refusal justified, it would terminate his compensation.
On December 7, 2010 appellant asserted that he was unable to accept the position due to
another work injury. He explained that a few months prior he received a diagnosis of respiratory
disease that was accepted by OWCP as work related in file number xxxxxx933. Appellant
related that the physician who treated him for his respiratory condition had not released him to
work and did not want him to resume work at the location of the job offer. He provided OWCP
with the name of his claims examiner for file number xxxxxx933. Appellant also submitted a
September 3, 2010 letter from OWCP advising him that it had accepted his occupational disease
claim in file number xxxxxx933 for a cough, pneumonitis, unspecified allergic alveolitis and
pneumonitis, emphysema, shortness of breath and nonspecific abnormal radiologic findings in
other intrathoracic organs.
On January 27, 2011 OWCP informed appellant that his reasons for refusing the position
were not valid and allowed him 15 days to accept the position or have his compensation
terminated.
On February 10, 2011 appellant advised OWCP that he had accepted the position on
February 2, 2011 but the employing establishment told him that he no longer had a job. On
March 10, 2011 the employing establishment notified OWCP that the offered position remained
available.

2

By decision dated March 10, 2011, OWCP terminated appellant’s compensation effective
March 13, 2011 after finding that he refused an offer of suitable work under section 8106(c). It
noted that he had an accepted pulmonary claim with a date of injury of February 18, 2010 under
another file number that was open for medical care. OWCP based its finding that the position
was suitable on Dr. Amy’s September 30, 2010 work restrictions.
On March 31, 2011 appellant requested an oral hearing and review of the written record.
He asserted that the offered position was not available after January 5, 2011. Appellant
discussed Dr. Amy’s finding that his lung condition should be considered prior to releasing him
for work.
On July 2, 2011 appellant again asserted that he could not return to work due to his lung
condition. He called the employing establishment following OWCP’s January 27, 2011 letter to
accept the position but was informed that the job was no longer available.
By decision dated July 12, 2011, following a review of the written record, an OWCP
hearing representative affirmed the March 10, 2011 decision.
On appeal appellant questions how OWCP expected him to accept the position when he
was unable to work due to another work injury. He notes that he was not diagnosed with a lung
condition until after his hernia repair.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.2 Section 8106(c)(2) of FECA3 provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.4 To justify termination of
compensation, OWCP must show that the work offered was suitable and must inform appellant
of the consequences of refusal to accept such employment.5 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.6
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.7 Pursuant

2

Linda D. Guerrero, 54 ECAB 556 (2003).

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

Ronald M. Jones, 52 ECAB 190 (2000).

6

Joan F. Burke, 54 ECAB 406 (2003).

7

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 5.

3

to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.8
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions and setting forth the specific job requirements of the position.9 In other words,
to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision,
OWCP has the burden of showing that the work offered to and refused by appellant was
suitable.10
Once OWCP establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.11 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.12 OWCP
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.13
ANALYSIS
OWCP accepted that appellant sustained a bilateral inguinal hernia due to an April 5,
2010 employment injury. Appellant underwent a left hernia repair on April 13, 2010 and a right
hernia repair on August 25, 2010. He received compensation for total disability from OWCP
until March 13, 2011, when it terminated his compensation for refusing an offer of suitable work.
In a work restriction evaluation dated September 30, 2010, Dr. Amy released appellant to
return to work full time with restrictions of no lifting, pushing or pulling over 20 pounds. He
advised that appellant had a pulmonary condition that should be considered prior to identifying a
work position.
On October 19, 2010 the employing establishment offered appellant a modified position
working in an office with no lifting, pushing or pulling over 10 pounds. Appellant declined the
position, asserting that he was unable to work because of an employment-related respiratory
condition. He referred OWCP to his claims examiner for the respiratory condition in file number
xxxxxx933. Appellant also submitted a September 3, 2010 letter from OWCP in file number
xxxxxx933 accepting his occupational disease claim for a cough, pneumonitis, unspecified
8

Id. at § 10.516.

9

See Linda Hilton, 52 ECAB 476 (2001).

10

Id.

11

20 C.F.R. § 10.517(a).

12

Gayle Harris, 52 ECAB 319 (2001).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(3) (July 1997).

4

allergic alveolitis and pneumonitis, emphysema, shortness of breath and nonspecific abnormal
radiologic findings in other intrathoracic organs. In its March 10, 2011 decision terminating
compensation, OWCP discussed its acceptance of his pulmonary disease claim under file number
xxxxxx933, with a February 18, 2010 date of injury. It did not, however, consider whether the
pulmonary condition prevented appellant from performing the offered position.
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
monetary compensation. It is well established that before benefits can be terminated under
section 8106(c), OWCP has to demonstrate that the employee has the physical capacity to
perform the duties of the offered position.14 In reaching this determination, it must consider both
preexisting and subsequently acquired conditions.15 OWCP did not properly consider appellant’s
accepted claim for a respiratory condition before terminating compensation. Dr. Amy noted that
his respiratory condition should be considered prior to identifying a work position. Appellant
submitted evidence to OWCP showing that it had accepted numerous respiratory conditions as
employment related. As a penalty provision, section 8106(c)(2) must be narrowly construed.16
OWCP, consequently, did not discharge its burden of proof to justify the termination of
appellant’s compensation.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation on the
grounds that he refused an offer of suitable work under section 8106(c).

14

See Sharon L. Dean, 56 ECAB 175 (2004).

15

See Richard P. Cortes, 56 ECAB 200 (2004).

16

See Karen Spurling, 56 ECAB 189 (2004); Christine P. Burgess, 43 ECAB 449 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the July 12 and March 10, 2011 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

